Title: From Benjamin Franklin to William Strahan, 25 June 1764
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philada. June 25. 1764
I wrote a few Lines to go to you via Liverpool; but they were too late for the Ship, and now accompany this.
I gave Mr. Parker a Power of Attorney to act for you and myself, with respect to Mecom’s Affairs, who has, under Oath, surrendred all he possess’d into his Hands, to be divided proportionably between us and his other Creditors, which are chiefly Rivington and Fletcher, and Hamilton and Balfour. The Effects consist of a Printing Press, some tolerably good Letter, and some Books and Stationary. He has render’d particular and exact Accounts, but his All will fall vastly short of Payment. I suppose it will scarce amount to 4s. in the Pound. Parker thinks him honest, and has let him have a small Printing-House at Newhaven in Connecticut, where he is now at work; but having a Wife and a Number of small Children, I doubt it will be long ere he gets anything beforehand, so as to lessen much of his old Debt. I think it would be well for each of his Creditors to take again what remains unsold of their respective Goods, of which there are separate Accounts, and join in impowering Mr. Parker to sell the Remainder, to be divided among us. Tho,” on second Thoughts, perhaps the fairest Way, is to sell and divide the whole. You can obtain their Sentiments, and send me your own. As to what Parker owes you, it is very safe, and you must have Interest.
I hope the Bath will fully re-establish good Mrs. Strahan’s Health. I enjoy the Pleasure with which you speak of your Children. God has been very good to you, from whence I think you may be assured that he loves you, and that he will take at least as good Care of your future Happiness as he has done of your present. What Assurance of the Future can be better founded, than that which is built on Experience of the Past? Thank me for giving you this Hint, by the Help of which you may die as chearfully as you live. If you had Christian Faith, quantum suff[icit]. This might not be necessary: But as Matters are, it may be of Use.

Your Political Letters are Oracles here. I beseech you to continue them. With unfeigned Esteem, I am, as ever, Dear Friend, Yours affectionately
B Franklin
Mr. Strahan
 
Addressed: To / Mr William Strahan / Printer, Newstreet Square, / Shoe Lane / London / per Capt. Hammet
